               Case 3:18-cv-06052-JLR Document 25 Filed 09/30/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                                                                 U.S. District Judge James L. Robart

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                    TACOMA DIVISION

10
      BARBARA MARIE MACKEY,                                  3:18-cv-06052-JLR
11      Plaintiff,

12    vs.

13    COMMISSIONER OF SOCIAL SECURITY,                       ORDER FOR ATTORNEY FEES
        Defendant.
14

15
            The court finds and orders an attorney fee of $9,652.40 pursuant to 42 U.S.C. § 406(b).
16
     Such funds shall be paid to Schneider, Kerr & Robichaux, PO Box 14490, Portland, OR 97293.
17
     The attorney fee of $1,834.81 allowed pursuant to the Equal Access to Justice Act will be refunded
18
     to Plaintiff upon counsel’s receipt of the allowed 406(b) fee awarded.
19
     Dated this 30th day of September, 2020.
20

21

22                                    A
                                   _______________________________________________
                                   Honorable James L. Robart
                                   UNITED STATES DISTRICT JUDGE
              Case 3:18-cv-06052-JLR Document 25 Filed 09/30/20 Page 2 of 2




 1   Recommended for Entry
     This ___ day of _______________________, 2020.
 2

 3   ________________________________
     United States Magistrate Judge
 4

 5
     Presented by:
 6
     s/ Kevin Kerr
 7   KEVIN KERR, WSB #47715
     Schneider Kerr Law Offices
 8   PO Box 14490
     Portland, OR 97293
 9   (503) 255-9092
     kevinkerr@schneiderlaw.com
10

11

12

13

14

15

16

17

18

19

20

21

22
